Citation Nr: 0607978	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  99-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for 9th cranial nerve 
damage, as a residual of a frenulectomy.  

2.  Entitlement to service connection for 7th cranial nerve 
damage, as a residual of a frenulectomy.  

3.  Entitlement to service connection for loss of the sense 
of smell, as secondary to service-connected residuals of a 
frenulectomy.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include psychogenic reaction.

5.  Entitlement to service connection for a dental disorder 
to include bone damage and loss of teeth.  

6.  Entitlement to an initial compensable evaluation for 
partial loss of the sense of taste, as a residual of a 
frenulectomy.  

7.  Entitlement to an initial compensable evaluation for 
damage to the 12th cranial nerve, as a residual of a 
frenulectomy.  

8.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD.  

9.  Entitlement to an initial compensable evaluation for 
residuals of burns to both forearms.  

10.  Entitlement to an initial compensable evaluation for 
residuals of a ruptured tympanic membrane.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

13.  Entitlement to an effective date, prior to March 3, 
1998, for a grant of service connection for residuals of a 
frenulectomy, to include partial loss of taste and nerve 
damage to the 12th cranial nerve.  

14.  Entitlement to an effective date, prior to February 18, 
1999, for a grant of service connection for burn scars to the 
bilateral hands, bilateral forearms, and left ankle.  

15.  Entitlement to an effective date, prior to April 7, 
1999, for a grant of service connection for PTSD and the 
assignment of an initial disability rating.  

16.  Entitlement to an effective date, prior to August 14, 
2002, for a grant of a total compensation rating based on 
individual unemployability (TDIU).  

17.  Whether there was clear and unmistakable error (CUE) in 
a June 1968 rating decision wherein the RO denied a claim of 
entitlement to service connection for residuals of burns to 
the arms and legs.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1965 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the rating decisions of the Department 
of Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).  The veteran initiated the current set of claims in 
March 1998, with the filing of the claim of entitlement to 
service connection for residuals of a frenulectomy.  Service 
connection for that disability was granted by the RO in a 
January 1999 rating decision.  The veteran challenged the 
evaluation assigned, and has asserted other related and 
unrelated claims.  

When this matter was last before the Board in August 2004, a 
decision was issued as to one of the veteran's claims, and 
the other claims were remanded for additional development.  
Specifically, in the August 2004 decision, the Board denied 
the veteran's claim that there was CUE in a June 1968 rating 
decision wherein the RO had denied a claim of entitlement to 
service connection for residuals of burns to the arms and 
legs.  The veteran appealed the Board's August 2004 decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC or Court).  In an April 2005 Order, the CAVC vacated 
the August 2004 decision and remanded the matter to the Board 
for readjudication of the claim.  As will be described in 
greater detail in the remand below, the requested development 
of the other issues was not completed by the RO.  

Finally, in its August 2004 remand, the Board directed the RO 
to issue a statement of the case as to the February 2004 
denials of the claims of entitlement to service connection 
for loss of sublingual salivary gland, to include dry mouth; 
entitlement to service connection for residuals of oral 
surgery not previously service connected; entitlement to 
service connection for dizziness; and entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151, for right lower extremity neuropathy secondary to VA 
hospitalization.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Subsequent to the issuance of the Board's decision, however, 
the RO associated with the claims file a statement of the 
case that, unbeknownst to the Board, had been issued in July 
2004 addressing the foregoing issues.  The veteran did not 
thereafter file a timely substantive appeal in response to 
the July 2004 statement of the case.  38 C.F.R. § 20.302(b) 
(2005).  Consequently, the Board is without jurisdiction to 
consider these matters on appeal.  

All of the other issues noted above will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In June 1968, the RO notified the veteran that his claim 
of entitlement to service connection for various disorders, 
including residuals of burns on the arms and legs, was denied 
because of his failure to report without good cause for a 
scheduled examination.  The veteran was provided with notice 
that he could reschedule the examination by asserting his 
willingness to report.  

2.  The June 1968 decision of the RO to deny the veteran's 
claim was consistent with the evidence then of record and the 
laws and regulations in effect at that time.  

3.  The RO did not commit error of fact or law in the June 
1968 decision which compels the conclusion that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

The June 1968 decision wherein the RO denied the appellant's 
claim of entitlement to service connection for residuals of 
burns to the arms and legs did not constitute CUE.  
38 U.S.C.§ 4005 (1968); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 3.158, 3.655(f) (1968); 
currently 38 C.F.R. §§ 3.104, 3.105, 3.158 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. 5102, 5103, 
5103A, 5107, was enacted prior to the submission of the claim 
of CUE considered herein.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).  

The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. 3.156(a), 
the second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R. 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the CAVC held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  

The CAVC has also held that the VCAA has no application to 
claims of CUE in prior final rating decisions.  Juarez v. 
Principi, 16 Vet. App. 518, 520-521 (2002); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  Accordingly, the 
Board finds that the VCAA is not applicable to the current 
issue of CUE in a decision of the RO as a matter of law.

Criteria & Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding  . 
. . based on evidence on file at that time and will not be 
subject to revision on the same factual basis . . .."  
38 C.F.R. § 3.104(a) (2003); see also 38 U.S.C.A. 5108 (West 
2002).  The only exception to this rule is when the VA has 
made a "clear and unmistakable error" in its decision.  
38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (West 
2002) (BVA may correct "obvious error" on its own 
initiative).  

Under such circumstances, the decision will be reversed or 
amended, and it will have the same effect as if the corrected 
decision had been made on the same date as the reversed or 
amended decision.  38 C.F.R. § 3.105(a) (2005).  If this 
exception does not apply, the decision is final and may be 
reopened only upon the presentation of "new and material 
evidence."  A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified shall become final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2005).

The veteran has, in fact, set forth a challenge to the June 
1968 decision of the RO that denied his claim of entitlement 
to service connection for residuals of burns to the arms and 
legs, claiming that there was CUE in that decision such that 
it should be overturned, and that he should be accorded 
service connection for that disorder effective from the date 
of the claim that precipitated that decision.  

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell, 3 Vet. App. 
at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994). 

"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The CAVC has recognized that 
a claimant seeking to obtain retroactive benefits by proving 
that the VA has made a "clear and unmistakable error" has a 
much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the CAVC in a claim of CUE).  

For a claim of CUE to succeed, it must be shown that the RO 
committed an error of law or fact that would compel later 
reviewers to the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  

First, it is noted that in the June 1968 decision, the RO 
denied the veteran's claim because it was determined that he 
had failed to report for a medical examination that had been 
scheduled in conjunction with his February 1968 claim of 
entitlement to service connection for various disabilities, 
including residuals of burns to the arms and legs.  He did 
not file a notice of disagreement with that decision and it 
became final.  38 U.S.C. § 4005 (1968); 38 C.F.R. § 19.192 
(1968); currently 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the June 1968 rating 
decision presently challenged, and finds that the veteran's 
contentions regarding the assignment of CUE are without 
merit.  

The veteran's principal CUE contentions relative to the June 
1968 decision are that the RO (a) had failed to provide him 
with notice of his rights to appeal that decision; and (b) 
had failed to simply rate his claim based upon the evidence 
of record in accordance with 38 C.F.R. § 3.655(b).  

It is true that in June 1968, the RO notified the veteran 
that his claim of entitlement to service connection for 
various disorders, including residuals of burns on the arms 
and legs, was denied because of his failure to report for a 
scheduled examination.  It is important to note, however, 
that he was provided with notice that he could reschedule the 
examination by asserting his willingness to report.  It is 
equally important to note that he failed to respond to that 
notice.  

The legal basis for the RO's 1968 denial of the veteran's 
claim can be found in 38 C.F.R. §§ 3.158 and 3.655(f) (1968).  
In pertinent part, 38 C.F.R. § 3.158(a) (1968) states that 
where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  

Under 38 C.F.R. § 3.158(b) (1968), where the veteran fails 
without adequate reason to respond to an order to report for 
VA examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  

Under 38 C.F.R. § 3.655(f) (1968), if a claim was abandoned, 
and the veteran subsequently states that he is willing to 
report for examination, benefits may be paid from the date of 
receipt of the new claim if he reports for such examination 
within 1 year from the date of notice to report.  

The veteran ultimately failed to report for a VA examination 
within one year after having been given notice of his failure 
to report for the 1968 examination that had been scheduled in 
conjunction with an original claim of entitlement to service 
connection for residuals of burns to the arms and legs.  As 
such, he ultimately abandoned his February 1968 claim of 
entitlement to service connection for residuals of burns to 
the arms and legs on the basis of his failure to report.  
38 C.F.R. §§ 3.158, 3.655(f) (1968).  

Essentially, in the June 1968 decision, the RO was simply 
advising the veteran that his claim was being denied because 
he had abandoned his claim by failing to report for the 
scheduled examination.  Significantly, he was given 
contemporaneous notice that he could resurrect his abandoned 
claim by agreeing to report for a future examination.  He 
failed to do so.  The fact that he was not given notice of 
his rights to appeal is of no consequence.  First, had the RO 
given him notice of his rights to appeal, the conclusion 
reached would not have been manifestly different.  

The veteran failed to report for the examination, and failed 
to evidence his agreement to report in the future.  The June 
1968 decision of the RO to deny his claim was consistent with 
the evidence then of record and the laws and regulations in 
effect at that time.  The RO did not commit error of fact or 
law in the June 1968 decision which compels the conclusion 
that the result would have been manifestly different but for 
the error.  It was the veteran's failure to act that resulted 
in the denial of the claim, and not error on the part of the 
RO.  

In other words, the essential basis for the claim being 
denied in June 1968, was that the veteran had abandoned his 
claim.  38 C.F.R. § 3.158 (1968).  Having abandoned the claim 
by failing to report for examination, there was essentially 
no denial to appeal.  It was his failure to act that resulted 
in the denial, not the RO's failure to provide notice of a 
right to appeal.  The failure to prosecute his claim cannot 
form the basis for CUE upon the RO.  It was up to the veteran 
to act, not the RO.  Since he did not act, he abandoned the 
claim, and cannot now assert that there was CUE.  

The veteran's second CUE contention relative to the June 1968 
decision was that the RO had committed CUE by failing to 
simply rate his claim based upon the evidence of record in 
accordance with 38 C.F.R. § 3.655(b).  He asserts that had 
the RO merely considered his service medical records, there 
would have been adequate evidence to grant his claim of 
entitlement to service connection for residuals of burns to 
the arms and legs, and he would then have been able to 
prosecute a claim for an increased rating.  

It is critical to note that the provisions of 38 C.F.R. 
§ 3.655(b) referred to by the veteran (regarding the rating 
of an original claim based upon the evidence of record), did 
not come into effect until 1990.  Prior to that, including in 
1968, the foregoing provisions of 38 C.F.R. § 3.158 and 
38 C.F.R. § 3.655(f) regarding the disposition of a claim as 
being abandoned for failure to report for an examination were 
controlling.  Even if the current provisions of 38 C.F.R. 
§ 3.655(b) were in existence in 1968, however, it is mere 
speculation to conclude that the RO would have granted 
service connection for residuals of burns to the arms and 
legs absent proof of current disability.  

Finally, it is important to note that the veteran attempted 
to reopen his previously denied claim of service connection 
for burn residuals in 1992.  Once again, however, he failed 
to report for scheduled examinations pertinent to the claim.  
The claim was denied by the RO in a May 1992 rating decision, 
based upon the veteran's failure to report for the VA 
examination necessary to evaluate his claim for these 
disabilities because the evidence was deemed insufficient for 
rating purposes.  

In October 1992, the veteran was given notice of the denial, 
including, once again a request that he provide notification 
of his willingness to report for a future examination.  In 
this instance, however, he was given notice of his rights to 
appeal.  He failed to submit a notice of disagreement with 
this decision within one year of the date of this notice, and 
the October 1992 decision became final.  38 U.S.C. § 4004 
(1968).  

The next communication on the subject from the veteran was 
the February 1999 request to reopen his previously denied 
claim.  It was based upon that claim that service connection 
for residuals of burns was granted by the RO, effective from 
February 18, 1999.  

Consequently, even if it could be determined that the veteran 
should have been given notice of his appellate rights in the 
June 1968 decision, the May 1992 rating decision, which did 
provide such rights, subsumes the June 1968 decision for 
purposes of assigning CUE or otherwise.  

In sum, the Board has carefully examined the evidence of 
record in light of the veteran's contentions regarding the 
rating decision at issue.  Having done so, the Board finds 
that although the veteran's claim of CUE has been properly 
pled, his contentions are without merit.  In essence, the 
veteran has simply taken exception as to how the law was 
applied in the June 1968 rating decision.  The record in 1968 
indicated that the veteran had failed to report for a 
required VA examination and had thus abandoned his claim.  
38 C.F.R. §§ 3.158, 3.655(f) (1968).  The evidence does not 
tend to show that the correct facts, as they were known at 
the time, were not before the adjudicator or that the 
statutory provisions extant at the time were incorrectly 
applied.  Based on the record and the law that existed at the 
time, there has been no demonstration of "undebatable" error 
in the decision made in June 1968, including the failure to 
provide appellate rights.  Crippen v. Brown, 9 Vet. App. 412 
(1996); Allin v. Brown, 6 Vet. App. 207 (1994); Olson v. 
Brown, 5 Vet. App. 430 (1993); Porter v. Brown, 
5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).

In conclusion, the Board finds that there was no CUE on the 
part of the RO when it denied a claim of entitlement to 
service connection for residuals of burns to the arms and 
legs in its June 1968 rating decision.  In essence, the 
decision contained no "undebatable" error of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  On that basis, the veteran's 
claim of CUE must be denied on the merits.  


ORDER

The claim of CUE in a June 1968 rating decision wherein the 
RO denied a claim of entitlement to service connection for 
residuals of burns to the arms and legs is denied.


REMAND

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

When the veteran's claims were last before the Board in 
August 2004, it was noted that there was medical evidence 
pertinent to the issues under appeal in the claims file that 
had not been considered by the RO.  The RO, through the VBA 
AMC, was directed by the Board in its remand to consider the 
evidence and issue an appropriate supplemental statement of 
the case.  38 C.F.R. § 19.31 (2005).  There is no indication 
that the evidence was considered by the RO, and there is no 
supplemental statement of the case in the claims file that 
was issued subsequent to the Board's August 2004 remand.  

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Given the foregoing discrepancies in the record, the Board 
finds that a remand is unavoidable in this instance.  The 
Board is restrained by CAVC precedent from proceeding without 
the RO having followed all of the Board's own directives.  
38 C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  After undertaking any development 
deemed essential, the VBA AMC should 
readjudicate the veteran's claims.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, the 
VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim(s) 
currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified by the VBA AMC.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


